927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. SNOW, Plaintiff-Appellant,v.COUNTY OF HENRICO, J.T. Tokarz, Assistant CommonwealthAttorney, David A. Kaechele, Chairman, Board of Supervisors,Anthony P. Mehfoud, Vice-Chairman, Board of Supervisors,Richard W. Glover, Board of Supervisors, L. Ray Shadwell,Jr., Board of Supervisors, John A. Waldrop, Jr., Board ofSupervisors, Stephen H. Catlett, Chairman, PlanningCommission, Gene L. McKinney, Vice-Chairman, PlanningCommission, Charlie H. Bradley, Planning Commission, Mary L.Wade, Planning Commission, Ernest B. Vanarsdall, PlanningCommission, Angela H. Moore, Secretary, Planning Commission,John Short, Planning Office, Dan Moore, Planning Office,James E. Kulp, Judge, Defendants-Appellees.
No. 90-1177.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-509-3)
Robert L. Snow, appellant pro se.
Lee Melchor, Office of the Attorney General of Virginia, Joseph Thomas Tokarz, II, Richmond, Va, for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Robert L. Snow appeals from the district court's order granting defendants' motions for summary judgment and dismissing Snow's action alleging that defendants violated federal fair housing laws and conspired to violate his civil rights.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Snow v. County of Henrico, CA-90-509-3 (E.D.Va. Dec. 17, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellant's motion to stay Judge Kulp's contempt ruling seeks relief outside this court's jurisdiction to consider and is therefore denied.    See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Appellees' motion to dismiss this appeal because of a late-filed brief by Snow is denied